A petition for certification of the judgment in A-004098-16 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted; and it is further
ORDERED that the appellant may electronically serve and file a supplemental brief on or before April 8, 2019, and respondent may electronically serve and file a supplemental brief forty-five (45) days after the fling of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before May 23, 2019.